

114 S408 IS: Empowering Jobs Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 408IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Ms. Stabenow (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the rules for tax-exempt enterprise zone
			 facility bonds and to extend the tax incentives for empowerment zones.
	
 1.Short titleThis Act may be cited as the Empowering Jobs Act of 2015. 2.Modification of rules for tax-exempt enterprise zone facility bonds (a)In generalClause (i) of section 1394(b)(3)(B) of the Internal Revenue Code of 1986 is amended—
 (1)by striking References and inserting the following:  (I)In generalExcept as provided in subclause (II), references, and
 (2)by adding at the end the following new subclause:  (II)Special rule for employee residence testFor purposes of subsection (b)(6) and (c)(5) of section 1397C, an employee shall be treated as a resident of an empowerment zone if such employee is a resident of an empowerment zone, an enterprise community, or a qualified low-income community within an applicable nominating jurisdiction..
				(b)Definitions
 (1)Qualified low-income communityParagraph (3) of section 1394(b) of the Internal Revenue Code of 1986 is amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph:
					
 (C)Qualified low-income communityFor purposes of subparagraph (B)— (i)In generalThe term qualified low-income community means any population census tract if—
 (I)the poverty rate for such tract is at least 20 percent, or (II)the median family income for such tract does not exceed 80 percent of statewide median family income (or, in the case of a tract located within a metropolitan area, metropolitan area median family income if greater).
								Subclause (II) shall be applied using possessionwide median family income in the case of census
 tracts located within a possession of the United States.(ii)Targeted populationsThe Secretary shall prescribe regulations under which 1 or more targeted populations (within the meaning of section 103(20) of the Riegle Community Development and Regulatory Improvement Act of 1994) may be treated as a qualified low-income communities.
 (iii)Areas not within census tractsIn the case of an area which is not tracted for population census tracts, the equivalent county divisions (as defined by the Bureau of the Census for purposes of defining poverty areas) shall be used for purposes of determining poverty rates and median family income.
							(iv)Modification of income requirement for census tracts within high migration rural counties
 (I)In generalIn the case of a population census tract located within a high migration rural county, clause (i)(II) shall be applied to areas not located within a metropolitan area by substituting 85 percent for 80 percent.
 (II)High migration rural countyFor purposes of this clause, the term high migration rural county means any county which, during the 20-year period ending with the year in which the most recent census was conducted, has a net out-migration of inhabitants from the county of at least 10 percent of the population of the county at the beginning of such period..
 (2)Applicable nominating jurisdictionSubparagraph (D) of section 1394(b)(3) of such Code, as redesignated by paragraph (1), is amended by adding at the end the following new clause:
					
 (iii)Applicable nominating jurisdictionThe term applicable nominating jurisdiction means, with respect to any empowerment zone or enterprise community, any local government that nominated such community for designation under section 1391..
				(c)Conforming amendments
 (1)Clause (iii) of section 1394(b)(3)(B) of such Code is amended by striking or an enterprise community and inserting , an enterprise community, or a qualified low-income community within an applicable nominating jurisdiction.
 (2)Subparagraph (D) of section 1394(b)(3) of such Code, as redesignated by subsection (b)(1), is amended by striking Definitions and inserting Other definitions.
 (d)Effective dateThe amendments made by this section shall apply to bonds issued before, on, or after the date of the enactment of this Act and not redeemed before the date of the enactment of this Act.
			3.Extension of empowerment zone tax incentives
 (a)In generalClause (i) of section 1391(d)(1)(A), as amended by the Tax Increase Prevention Act of 2014, is amended by striking December 31, 2014 and inserting December 31, 2016.
 (b)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide.
 (c)Effective datesThe amendment made by subsection (a) shall apply to periods after December 31, 2014.